                     IN THE UNITED STATES DISTRICT
                    FOR THE DISTRICT OF NEW JERSEY


JEAN EMMANUEL RODRIGUEZ,
                                     HONORABLE JEROME B. SIMANDLE
                  Plaintiff,
                                     Civil No. 18-12448 (JBS-KMW)
       v.

THE STATE OF FLORIDA, et al.,             MEMORANDUM OPINION

                  Defendant(s)


SIMANDLE, District Judge:

       In this new case, Plaintiff Jean Emmanuel Rodriguez

purports to sue as defendants the State of Florida and 27 other

states.     Mr. Rodriguez asserts that the states are applying the

“stand-your-ground” law unequally in a racially discriminatory

way.   He cites four examples in which an altercation occurred

between persons of different races.    In two instances, a white

person shot an unarmed black person and was exonerated under a

state’s “stand-your-ground” law, while in the other two examples

an African American individual was allegedly attacked by a

Caucasian person and shot the Caucasian and was prosecuted,

notwithstanding the “stand-your-ground” law.    Mr. Rodriguez, who

resides in Somers Point, New Jersey, does not claim that he was

a witness or participant in any of these matters, but he seeks

relief in the form of a civil judgment in the amount of
$23,000,000.00, according to his Civil Cover Sheet [Docket Item

1-1].    The Court makes the following findings:

        1.   Presently before the Court is Plaintiff’s application

for permission to proceed without prepayment of fees under 28

U.S.C. § 1915.    Based on the information in Mr. Rodriguez’s

financial affidavit, his application to file this matter without

prepayment of fees will be GRANTED.    The Complaint will be filed

with the Clerk of the Court.

        2.   Where a Complaint is filed in forma pauperis under 28

U.S.C. § 1915, the assigned Judge must review the Complaint to

determine whether the case may proceed.    Pursuant to 28 U.S.C. §

1915(e)(2), the Court, upon a preliminary screening, “shall

dismiss the case at any time if the court determines that... (B)

the action or appeal – (i) is frivolous or malicious; (ii) fails

to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such

relief.”

        3.   Applying this standard, the Complaint must be

dismissed for several fundamental reasons.

        4.   First, plaintiff Rodriguez seeks monetary relief

against 28 states.    This suit is barred by the Eleventh

Amendment of the Constitution which provides that a State cannot

be sued directly in its own name for money damages.    Ex Parte

Young, 209 U.S. 123, 150-60 (1908); see also Kentucky v. Graham,

                                   2
473 U.S. 159, 167 n.14 (1985) (“Unless a State has waived its

Eleventh Amendment immunity or Congress has overridden it, ... a

State cannot be sued directly in its own name regardless of the

relief sought.”)   Accordingly, this suit cannot proceed against

these states in federal court for money damages or any other

form of relief.

     5.   Second, the Plaintiff lacks standing to bring claims

for relief where, as here, he has not shown that he has suffered

a harm that is particular and specific to himself.   Instead, he

makes conclusory allegations and generalized grievances with

various States’ laws or practices.   The Complaint fails to

demonstrate that Mr. Rodriguez has standing to raise these

claims, or that any amendment to the Complaint might, in the

future, give him standing under Article III of the U.S.

Constitution.   Under Article III, federal courts are only

empowered to decide “cases or controversies.”   For a federal

court to have the power to decide a case or controversy, a

plaintiff must allege facts demonstrating that he has suffered a

particularized harm for which a court can provide a remedy.     To

meet the minimal constitutional mandate for Article III

standing, a plaintiff must show: (1) An “injury in fact”; (2) “a

causal connection between the injury and the conduct complained

of”; and (3) that the injury will likely “be redressed by a

favorable decision.”   Lujan v. Defenders of Wildlife, 504 U.S.

                                 3
555, 560-61 (1992).   An “injury in fact” is defined as “an

invasion of a legally protected interest which is (a) concrete

and particularized... and (b) actual or imminent, not

conjectural or hypothetical.”     Id. at 560.

     6.    This also means that this Court is not empowered to

hear a plaintiff’s generalized grievances as the plaintiff’s

personal disagreement with a public policy or practice that has

not actually caused cognizable injury to the plaintiff (or for

which no such individual injury is threatened and imminent).

See Valley Forge Christian Coll. v. Americans United for

Separation of Church and State, Inc., 454 U.S. 464, 474-75

(1982).   Nor may a plaintiff sue for harms suffered by others.

Thus, a federal court, under Article III of the Constitution,

must refrain “from adjudicating ‘abstract questions of wide

public significance’ which amount to ‘generalized grievances’,

pervasively shared and most appropriately addressed in the

representative branches.”   Id.   The representative branches are

the U.S. Congress and the legislatures of the various states.

     7.    In the present case, Plaintiff expresses his

dissatisfaction with the perceived injustices perpetrated and

directed toward other persons in other states, and he nowhere

states any specific facts pointing to an individualized injury

that he has suffered due to some violation of other persons’

constitutional rights.   Accordingly, Mr. Rodriguez lacks

                                   4
standing under Article III of the Constitution to present such

generalized grievances to this Court, and the Complaint will be

dismissed.

     8.      The Court has also considered whether these

deficiencies might be curable by an amendment, since a court has

the obligation to construe a pro se litigant’s pleadings

liberally.    It is not foreseeable that plaintiff could supply

any set of facts which would cure the above deficiencies

concerning both Eleventh Amendment immunity and lack of Article

III standing.

     9.      Accordingly, upon a preliminary screening, the

accompanying Order will dismiss the Complaint with prejudice.




November 2, 2018                       s/ Jerome B. Simandle
Date                                  JEROME B. SIMANDLE
                                 U.S. District Judge




                                   5
